  Case 1:20-cv-00706-CFC Document 1 Filed 05/27/20 Page 1 of 41 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

ETHANOL BOOSTING SYSTEMS, LLC,
and MASSACHUSETTS INSTITUTE OF
TECHNOLOGY                                         Civil Action No. _____________
                      Plaintiffs,
                                                   JURY TRIAL DEMANDED
              v.

FORD MOTOR COMPANY

                      Defendant.


                      COMPLAINT FOR PATENT INFRINGEMENT

       This is an action for willful patent infringement in which Ethanol Boosting Systems, LLC

(“EBS”) and the Massachusetts Institute of Technology (“MIT”) (collectively, “Plaintiffs”) make

the following allegations against Ford Motor Company (“Defendant” or “Ford”):

                                        THE PARTIES

       1.     Plaintiff EBS is a limited liability company duly existing and organized under the

laws of the State of Delaware with its principal place of business in Cambridge, Massachusetts.

       2.     EBS was co-founded by three MIT researchers who work in the field of internal

combustion engines: Dr. Leslie Bromberg, Dr. Daniel R. Cohn, and Professor John B. Heywood.

       3.     During the more than four decades that Dr. Bromberg, Dr. Cohn, and Professor

Heywood have been at MIT, they have been widely recognized as leaders in their field, and have

published hundreds of articles in academic journals and conference proceedings.

       4.     For example, Dr. Bromberg is internationally known for his work, including his

work in the fields of vehicle engine and pollution reduction technologies, alternative fuels, and

plasma-based energy technologies. Dr. Bromberg also has received a number of awards for the




                                               1
7357217v1
  Case 1:20-cv-00706-CFC Document 1 Filed 05/27/20 Page 2 of 41 PageID #: 2




innovative technologies he has invented, and his inventions have resulted in more than 90

granted United States patents.

       5.      Dr. Cohn also is internationally known for his work on improved engine

technologies, alternative transportation fuels, and plasma-based energy and environmental

technologies and has received awards for innovation in transportation and environmental

technologies. He also is a fellow of the American Physical Society, and his inventions have

resulted in more than 80 granted United States patents.

       6.      Professor Heywood was the Director of the Sloan Automotive Laboratory at MIT

and has done research and taught classes at MIT on internal combustion engines for decades. He

also literally wrote the book on internal combustion engines. Since first being published in 1988,

his textbook—Internal Combustion Engine Fundamentals—has sold more than 130,000 copies

and is widely considered a field-defining publication. A revised and updated second edition was

published in 2018. Professor Heywood is a member of the National Academy of Engineering, a

fellow of the American Academy of Arts and Sciences, and of the Society of Automotive

Engineers.

       7.      Building on its founders’ expertise and inventions, EBS has sought to develop

innovative internal combustion engines and fuel-management systems that result in cleaner and

more efficiently operating internal combustion engines. One of EBS’s approaches for

accomplishing this improvement is through the use of gasoline internal combustion engines and

fuel-management systems that incorporate the MIT/EBS dual port and direct injection

technology at issue in this case.

       8.      Plaintiff MIT is a non-profit private research and educational institution duly

incorporated and existing under the laws of the Commonwealth of Massachusetts with its



                                                2
7357217v1
  Case 1:20-cv-00706-CFC Document 1 Filed 05/27/20 Page 3 of 41 PageID #: 3




principal place of business in Cambridge, Massachusetts. MIT’s mission is to advance

knowledge and educate students in science, technology, and other areas of scholarship that will

best serve the nation and the world in the 21st century. MIT commits itself to generating,

disseminating, and preserving knowledge, and to working with others to bring this knowledge to

bear on the world’s great challenges.

       9.      Defendant Ford is a corporation duly existing and organized under the laws of the

State of Delaware that makes, sells, and offers for sale in the United States, or imports into the

United States, motor vehicles and related motor vehicles components and accessories, including

those products accused of infringement in this matter.

                                 JURISDICTION AND VENUE

       10.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a) as this action arises under Title 35 of the United States Code.

       11.     This Court has personal jurisdiction over Ford because Ford is incorporated in the

State of Delaware. This Court also has personal jurisdiction over Ford because Ford regularly

transacts business with entities and individuals in the State of Delaware, including one or more

of at least four Ford dealerships located in the State of Delaware, and because Ford manufactures

and distributes infringing motor vehicles and other infringing products that it purposefully directs

into the State of Delaware, including this District, or at least places into the stream of commerce

via established distribution channels with the knowledge and expectation that they will be sold in

the State of Delaware, including in this District.

       12.     Venue is proper in this District under 28 U.S.C. § 1400(b) because Ford is

incorporated in the State of Delaware.




                                                     3
7357217v1
  Case 1:20-cv-00706-CFC Document 1 Filed 05/27/20 Page 4 of 41 PageID #: 4




                                 THE ASSERTED PATENTS

       13.     This lawsuit concerns Ford’s infringement of United States Patent No. 9,708,965

(the “’965 Patent”) and United States Patent No. 10,619,580 (the “’580 Patent”) (collectively, the

“Asserted Patents”).

       14.     Each of the above patents continues from and claims priority to U.S. Patent

Application No. 11/100,026 (now U.S. Patent No. 7,225,787), which was filed on April 6, 2005,

and which was a continuation-in-part of the application that resulted in United States Patent No.

7,314,033, which was filed on November 18, 2004.

       15.     Each of the Asserted Patents was invented by Dr. Bromberg, Dr. Cohn, and

Professor Heywood. Each of the inventions has been assigned to MIT, and since such

assignment, MIT has owned and continues to own each of the Asserted Patents. EBS currently is

the exclusive licensee of each Asserted Patent, with the right to sue for any infringement of the

Asserted Patents and the exclusive right to sublicense any alleged infringer of such patents.

       16.     Generally speaking, each of the Asserted Patents is directed to fuel management

systems for spark-ignition engines that improve over prior art fuel management systems through

their incorporation of MIT/EBS’s dual injection technology, which involves the use of both port

and direct fuel injection. For example, each of the Asserted Patents recites ways in which a

spark-ignition engine fuel management system employs both port and direct injection such that,

at certain torque values, the engines are fueled by both simultaneously. Further, in some

embodiments, the fraction of fueling provided by direct injection increases with increasing

torque. Further, in other embodiments, port fueling alone is utilized when torque is below a

certain value. Further, in other embodiments, both the port and direct injection systems are

configured to introduce gasoline into the engine.



                                                 4
7357217v1
  Case 1:20-cv-00706-CFC Document 1 Filed 05/27/20 Page 5 of 41 PageID #: 5




       17.     Such inventions improve over the prior art by, for example, permitting an increase

in engine efficiency and reducing emissions as described in their Common Specification—

providing the advantages of port fuel injection, which allows for better fuel/air mixing and

combustion stability than direct injection, while also providing the engine knock suppression

advantage associated with direct injection.

       18.     The inventions disclosed in the Asserted Patents have been revolutionary

throughout the industry. In fact, the patent family to which each of the Asserted Patents belongs

has been cited by over 125 other patents, including dozens of patents filed by Ford and its related

entities such as Ford Global Technologies, LLC.

                            THE PARTIES’ PAST RELATIONSHIP
                       AND FORD’S USE OF PLAINTIFFS’ TECHNOLOGY

       19.     Ford incorporated MIT/EBS’s patented dual injection technology into its highly

profitable vehicles even though (a) EBS told Ford that such technology was patented and

(b) Ford indicated to EBS that Ford would not be incorporating the MIT/EBS dual injection

technology into its vehicles and thus did not need a license.

       20.     As described below, Ford’s representations were false when made, and Ford has

willfully infringed and continues to willfully infringe the Asserted Patents.

       21.     Ford has had notice since at least October 2014 of a number of MIT and EBS

patents and pending applications covering the use of dual port and direct injection.

       22.     For example, on October 30, 2014, Professor Heywood emailed Dr. Ken

Washington (Ford’s Vice President of Research and Advanced Engineering) and Mr. Bill

Coughlin (Ford’s Global Technologies CEO and chief intellectual-property officer) on behalf of

EBS—attaching a document titled “Optimized Port + Direct Injection for Cleaner and More

Efficient Gasoline Engines.”


                                                 5
7357217v1
  Case 1:20-cv-00706-CFC Document 1 Filed 05/27/20 Page 6 of 41 PageID #: 6




       23.       In his email, Professor Heywood explained to Ford that EBS “would like to

discuss possible licensing” of an “important technology to Ford” and that “[t]his technology

involves optimized combinations of port and direct injection for gasoline engines,” which he

explained “could provide a relatively simple and low cost way to reduce particulate emissions in

direct-injection gasoline engines without the need for a particulate filter” and “could also be

employed to increase engine efficiency.”

       24.       Professor Heywood also wrote that “[t]his technology along with the intellectual

property is further described in the attachment” and that, given EBS’ prior dealings with Ford,

EBS “would like to give Ford the first opportunity to discuss a possible license for this

intellectual property portfolio.” In the referenced attachment, EBS further explained that “EBS

has developed a patent portfolio that includes a variety of options related to minimization of

direct injection and reduction of particulate emissions in gasoline engines,” including “US

patents 8,857,410; 8,733,321; 8,302,580; 8,146,568; and 8,069,839” as well as “8 pending

applications.”

       25.       Professor Heywood concluded his email by asking Ford to “[p]lease let us know

by December 8, 2014, whether Ford would like to pursue this licensing discussion.” He also

explained that, “while we are excited about the prospect of entering into a licensing agreement

with Ford for the technology, we may approach other potential licensees including the possibility

of entering into an exclusive license with such licensees,” but that “Ford is the first, and only,

company we have approached at this time.”

       26.       The next day, Dr. Washington responded on behalf of Ford—stating: “Thank you

for your note with the offer for Ford to be the first to discuss a possible license for this




                                                 6
7357217v1
  Case 1:20-cv-00706-CFC Document 1 Filed 05/27/20 Page 7 of 41 PageID #: 7




intellectual property portfolio. I suspect that these technologies have a complex business case. I

will consult with our technical, legal and business teams and get back with you.”

       27.     More than a month passed without EBS hearing back from Ford.

       28.     On December 16, 2014, Professor Heywood emailed Dr. Washington again,

stating: “We have not yet heard from you and would appreciate knowing where you are in your

deliberations and when you could let let [sic] us know if you would like to discuss the possibility

of licensing. We believe the technology [i]s important to address the pressing environmental

issue of particulate emissions in an affordable way and want to move forward in establishing the

path for its utilization. Please let us know if you need any additional information.”

       29.     Dr. Washington replied the following day—telling EBS: “We have not forgotten,”

and “[s]omeone will get back with you later in the month of January or early February with our

thoughts.”

       30.     Another month passed without EBS hearing back from Ford.

       31.     On January 23, 2015, Professor Heywood emailed Dr. Washington again.. In that

email, Professor Heywood told Dr. Washington that EBS had “significantly enhanced our

technology and intellectual property portfolio since I contacted you in October and thought it

would be useful to pass on an updated description (attached).” In the attachment Professor

Heywood provided, EBS again identified several of the patents it was offering to license to Ford,

including the ’839 Patent, as well as indicating that EBS “also has 4 pending applications,”

including applications that “include optimized use of port plus direct injection to increase engine

efficiency through increased combustion stability and tolerance of EGR at high loads.” Professor

Heywood then concluded his email by stating: “We look forward to hearing Ford’s thoughts

about exploration of licensing possibilities of mutual benefit to Ford, MIT and EBS.”



                                                 7
7357217v1
  Case 1:20-cv-00706-CFC Document 1 Filed 05/27/20 Page 8 of 41 PageID #: 8




       32.       Yet again, EBS’s efforts were met with silence from Ford. On February 13, 2015,

Professor Heywood thus wrote Dr. Washington again—telling him “[w]e have not received a

response as to whether Ford will meet with us about possible licensing of the MIT spinoff

technology on optimized port +direct injection,” which Professor Heywood described as “an

important part of the solution for the best available technology for direct injection particulate

reduction and can also provide other benefits.”

       33.       Professor Heywood concluded his email by telling Ford: “It has been three and

half months since I first contacted you and we had expected a response from Ford by now based

on your last e-mail. Our only request has been an answer as to whether Ford would meet with us.

We have held off in contacting other organizations while awaiting Ford’s response. At this point

we need to know if Ford will meet with us. If not, we will pursue other pathways for moving

forward.” He also added: “We believe there are potential arrangements that are fair and mutually

beneficial to Ford, MIT and EBS. Please let us know whether or not Ford will meet with us to

explore them.”

       34.       Two days later, on February 15, 2015, Ford’s chief intellectual property officer,

Bill Coughlin, responded. Mr. Coughlin told EBS that he was “cause of the delay” and that

“[u]nless advised otherwise by Ken, Ford will meet with you.” Mr. Coughlin also added that

Ford “should be in a position to advise when we can meet soon.” EBS responded—telling Ford:

“Thanks for your reply. We would like to set up a meeting date as soon as possible. Would a

time in the March 17 to 27th period be feasible?”

       35.       After further back and forth, Mr. Coughlin agreed to meet with EBS in person at

MIT on April 17, 2015. Dr. Cohn and Dr. Bromberg attended that meeting in person; Professor

Heywood was traveling but participated via phone.



                                                  8
7357217v1
  Case 1:20-cv-00706-CFC Document 1 Filed 05/27/20 Page 9 of 41 PageID #: 9




       36.    During that meeting, EBS again underscored the existence and importance of the

patent family at issue in this case. In response, Mr. Coughlin proposed that—in exchange for

EBS agreeing not to assert the patents against Ford—Ford would work with EBS to market other

MIT/EBS technology. Mr. Coughlin also told EBS that Ford did not like to work on technology

that it was infringing and that, as a result, Ford typically would license such technology,

invalidate the patents at issue, or not pursue the technology. Mr. Coughlin also asked Dr.

Bromberg, Dr. Cohn, and Professor Heywood whether they were “greedy inventors.”

       37.    In response, EBS suggested that a better way to proceed was for Ford to analyze

the patents EBS had disclosed and identify any that Ford believed had weaknesses or were

otherwise inapplicable to Ford’s products. EBS explained that, once Ford did so, EBS would be

happy to discuss with Ford the results of such analysis. In response, Mr. Coughlin asked for

more information about Plaintiffs’ pending patent applications and told EBS that Ford expected

to get back to EBS within around two months.

       38.    The April 17, 2015 meeting concluded with Dr. Cohn stating that it would be

good if Ford and MIT/EBS could find a resolution that was a win-win for all parties involved.

       39.    After not hearing further from Ford, Professor Heywood and Dr. Cohn reached

out to Mr. Coughlin again via email on June 5, 2015. In that email, Professor Heywood reiterated

that EBS wanted to license to Ford but also told Ford “that the value of the MIT/EBS patent

portfolio is much higher than the value represented by Ford’s proposal”—i.e., Ford’s offer to

work with EBS to market other MIT/EBS technology in exchange for EBS agreeing not to assert

the patents for the MIT/EBS dual injection technology at issue in this matter. Professor Heywood

suggested that “a good next step to make further progress is to have an in-person meeting to

discuss the structure of a possible transaction and appropriate valuation / fees” and also



                                               9
7357217v1
 Case 1:20-cv-00706-CFC Document 1 Filed 05/27/20 Page 10 of 41 PageID #: 10




suggested “setting-up a meeting around the end of June, consistent with the timeframe you

suggested for reconnecting during our meeting on April 17t[h].” Professor Heywood also

proposed that—during that meeting—the parties could have “a more detailed discussion of the

patent portfolio and related inventions, and how they may be helpful to Ford.”

        40.    Ford did not respond to Professor Heywood’s June 5, 2015 email.

        41.    On July 6, 2015, Professor Heywood thus reached out to Mr. Coughlin again—

stating: “We have not received a response to our June 5 e-mail and would like to keep moving

forward in discussions with Ford.” He also expressed that EBS “would appreciate a reply as to

whether you would like to have a meeting in Dearborn and, if so, a sense of the time frame in

which you think it could occur.” EBS also attempted to reach Mr. Coughlin by phone on July 20,

2015.

        42.    Having heard nothing back from Mr. Coughlin, Professor Heywood emailed Dr.

Washington on July 29, 2015—noting that Mr. Coughlin had not replied to EBS’s June 5 email,

July 6 email, or attempted July 20 phone call. Professor Heywood requested a “meeting in

Dearborn to discuss the MIT/EBS technology and how we might thoroughly explore possible

solutions that would be fair and beneficial to all parties”—explaining, “[t]his meeting could

include anyone at Ford that you would like to include, including technical staff and others at

Ford as well as the IP professionals.” Professor Heywood concluded his email by asking Ford to

“[k]indly acknowledge receipt of this e-mail promptly and let us know by August 31 if Ford

wishes to meet with us; and if so, please propose dates that work for Ford. If we have not heard

from you by then, we will assume that Ford is no longer interested in continuing discussions

regarding use of our optimized port + direct injection gasoline engine technology.”




                                               10
7357217v1
 Case 1:20-cv-00706-CFC Document 1 Filed 05/27/20 Page 11 of 41 PageID #: 11




        43.     Mr. Greg Brown, who at the time was Global Engine Intellectual Property

Counsel at Ford Global Technologies, LLC, replied the following week—writing in an August 3,

2015 email that “Bill Coughlin has asked [him] to step in for him on this matter” and that he

stood “ready to discuss” Ford’s pitch to help EBS license other MIT/EBS technology to third

parties in exchange for a “covenant not to sue” on the MIT/EBS dual injection technology at

issue in this matter.

        44.     EBS subsequently had a number of phone calls with Mr. Brown. As part of these

discussions, Dr. Cohn emailed Mr. Brown a “list of MIT/EBS patents and patent applications”

on October 12, 2015.

        45.     Mr. Brown responded the same day—stating: “I think it is likely critical that we

(Ford) are in a position to review all of the applications in the portfolio” and that “[i]t might be

difficult to progress our discussion until that time.”

        46.     EBS’s final licensing conversation with Ford occurred in November 2015. Mr.

Brown told EBS that Ford was not interested in licensing the offered technology and patents. In

response to a question about whether Ford might be interested in the MIT/EBS dual injection

technology for future vehicles, Mr. Brown indicated that Ford had no plans that he knew of to

use that technology in its vehicles. Mr. Brown also declined EBS’s request to involve Ford

engineers in their discussions.

        47.     Contrary to what Mr. Brown had indicated to EBS, however, Ford did have

imminent plans to use EBS’s patented technology, incorporating infringing dual port and direct

injection systems in a number of Ford’s EcoBoost engines, as well as some of its V8 engines.

Indeed, not only did Ford have plans to incorporate EBS’s patented technology into its engines

and fuel management systems, but Ford already was incorporating that technology into its



                                                  11
7357217v1
 Case 1:20-cv-00706-CFC Document 1 Filed 05/27/20 Page 12 of 41 PageID #: 12




engines and fuel management systems at the very same time Ford was telling EBS that Ford had

no plans to use the technology.

       48.     For example, just six months after Ford’s last discussion with EBS, Forbes

Magazine published a May 3, 2016, article detailing how several of Ford’s new engines featured

“dual fuel systems with both direct and port injectors for each cylinder.” Such engines included

Ford’s 3.5L EcoBoost engine, which Ford rolled out in its most popular product: the Ford F-150.

       49.     The article states that Ford “completely redesigned [this engine] from the sump

up”—with the “single most significant change to the engine” being its “new dual fuel system that

now includes both port and direct injection.” The article further explained that the 3.5L EcoBoost

engine previously had used only direct injection and quoted Al Cockerill (a Ford engine systems

supervisor for the 3.5L EcoBoost engine) as explaining how Ford’s switch to a dual port and

direct injection system was what enabled the “engine to meet Tier III emissions standards

without resorting to a particulate filter of the type that is required on modern diesel engines.”

       50.     Similar reports soon followed. On July 11, 2016, for example, Motor Trend

Magazine published an article describing Ford’s “all-new, ground-up redesign” of the Ford

“EcoBoost V-6 we’ve become accustomed to since 2010.” In particular, the article described

how Ford had “reveal[ed]” that the 3.5L EcoBoost engine would incorporate Ford’s “first use of

direct and port fuel injection” and that the use of this (infringing) technology had allowed Ford to

increase the engine’s horsepower and “all-important torque.”

       51.     Less than a year later, on June 16, 2017, Ford issued a press release explaining

that it was incorporating this new (infringing) dual port and direct injection technology not just

in its 3.5L EcoBoost engines, but a number of other engine options utilized in the Ford F-150,

Ford Expedition, and other Ford models—stating:



                                                 12
7357217v1
 Case 1:20-cv-00706-CFC Document 1 Filed 05/27/20 Page 13 of 41 PageID #: 13




                 For 2018, F-150 introduces an even smaller, more efficient 3.3-liter
             V6 that adds dual port and direct-injection technology to deliver more
             power and torque than the previous 3.5-liter V6, plus improved projected
             EPA-estimated gas mileage – a win-win for customers.
                 Aiding in light-weighting, the standard 3.3-liter V6 in the 2018 F-150
             is projected to offer a 5 percent power-to-weight ratio improvement versus
             the steel-bodied 2014 F-150 equipped with 3.7-liter V6 – with better
             anticipated fuel efficiency and performance.
                 With advanced dual port and direct-injection technology, the all-new
             second-generation 2.7-liter EcoBoost® engine delivers a 25 lb.-ft. increase
             in torque, and at lower engine speeds compared to a traditional V8. Like
             the second-generation 3.5-liter EcoBoost that debuted last model year, the
             2.7-liter will be paired to a segment-exclusive 10-speed automatic
             transmission for 2018.
                 The 5.0-liter V8 also is enhanced for 2018. This naturally aspirated
             engine brings significant upgrades including advanced dual port and
             direct-injection technology for 10 more horsepower and 13 ft.-lb. of
             torque.

       52.      It also has been reported that Ford has incorporated its (infringing) second-

generation 3.5L EcoBoost engine in Ford’s luxury SUV: the Lincoln Navigator. For example, a

July 2018 article in Car and Driver Magazine reported that the 2018 Lincoln Navigator packs the

same “port and direct fuel injection” equipped “450-hp, twin-turbocharged 3.5-liter EcoBoost V-

6” as the Ford F-150 Raptor.

     FORD HAS TOUTED THE BENEFITS OF THE INFRINGING TECHNOLOGY

       53.      Ford itself has touted the improvements realized by the incorporation of such

innovative dual port and direct fuel injection technology. For example, in a June 16, 2017 press

release, Ford stated that its new (infringing) EcoBoost engines “add[] dual port and direct-

injection technology to deliver more power and torque than [Ford’s] previous 3.5-liter V6, plus

improved projected EPA-estimated gas mileage—a win-win for customers.”

       54.      Further, according to Hua Thai-Tang, Ford’s Executive Vice President of Product

Development and Purchasing, incorporation of this (infringing) dual port and direct injection

technology is what allows Ford to meet its customers’ “unique needs” by “deliver[ing] even


                                                 13
7357217v1
 Case 1:20-cv-00706-CFC Document 1 Filed 05/27/20 Page 14 of 41 PageID #: 14




more of the capability and efficiency they are looking for.” Ford also has touted how its

“innovative V6 engines” allow Ford’s customers to “take care of their growing families and

businesses, all with fewer stops for fuel along the way.”

       55.     Ford similarly has touted its other dual port and direct injection engines, including

its 5.0L V8 engine, which Ford said it recently “enhanced” with “significant upgrades including

advanced dual port and direct-injection technology.”

       56.     Ford’s marketing brochures for its vehicles similarly emphasize that its vehicles

and engines use (infringing) dual port and direct-injection technology.

       57.     For example, Ford’s 2017 brochure for its F-150 trucks emphasized that its “all-

new, 2nd-generation 3.5L EcoBoost engine” included a “new dual injection system” that

“features both direct injection and port fuel injection. Two injectors per cylinder—one mounted

in the intake port where air enters and another positioned inside the cylinder—work together to

improve power output and efficiency.”

       58.     Moreover, Ford’s 2018 brochure for the Ford F-150 listed at least three additional

engines incorporating and using this same “dual-injection system.” According to Ford’s

marketing materials, these engines included Ford’s “All-New 3.3L Ti-VCT V6,” Ford’s

“Enhanced 2.7 EcoBoost,” and Ford’s “Enhanced 5.0L Ti-VCT V8.”

       59.     Similarly, Ford marketed a “port- and direct-fuel-injected 3.5L EcoBoost engine”

in Ford’s 2018 brochure for the Ford Expedition.

       60.     Further, Ford’s 2018 brochures for its Mustang sports car touted a “more

powerful, higher-revving 5.0L V8” engine in the Mustang GT “[t]hanks to a new dual-injection

system featuring low-pressure port fuel injection and high-pressure direct injection.” That




                                                14
7357217v1
 Case 1:20-cv-00706-CFC Document 1 Filed 05/27/20 Page 15 of 41 PageID #: 15




brochure also promoted that this “New Dual-Injection System” would “improve power output

and efficiency over a wide variety of engine loads.”

       61.     Ford has realized substantial revenues and profits from its sale of such infringing

products. For example, in June 2018 it was reported that “the F-Series pickup truck franchise

[was expected] to produce $42 billion in revenues this year, to generate earnings before interest,

taxes and other items of more than $10 billion, and to produce net income of about $6.5 billion.”

The vast majority of those F-150s included engines and fuel management systems that

incorporate EBS’s patented technology.

       62.     It also has been reported that, “[i]n terms of profitability,” sales of the F-Series

alone would place Ford “well inside the top 50 companies in the U.S.”—generating “more profit

than giants such as McDonald’s Corp. (MCD), 3M Co. (MMM), and United Technologies Corp.

(UTX).” For example, it has been reported that industry estimates “of Ford F-Series net profit

would place the business at a rank of around #38 on the 2018 Fortune 500 list.”

       63.     Further, in its January 3, 2019 Form 8-K report to the Securities and Exchange

Commission, Ford disclosed that its F-Series “finished 2018 with a record 10 straight months

above 70,000 pickups sold” and “had record transaction prices in 2018.”

       64.     Further, in its fourth quarter sales report for 2019, Ford stated that “The F-Series

was again America’s bestselling truck for the 43rd straight year and for the 38th straight year

America’s bestselling vehicle. With the addition of Ranger, Ford pickups produced their best

sales results since 2005, with a total of 986,097 pickups sold.”

            FORD KNEW OF THE ASSERTED PATENTS AND THEIR CLAIMS

       65.     On January 30, 2019, EBS and MIT brought suit against Ford in the United States

District Court for the District of Delaware (the “First Action”) for infringing four patents—



                                                15
7357217v1
 Case 1:20-cv-00706-CFC Document 1 Filed 05/27/20 Page 16 of 41 PageID #: 16




United States Patent Nos. 8,069,839; 9,255,519; 9,810,166; and 10,138,826—each of which was

a continuation of the original November 18, 2004 application that matured into United States

Patent No. 7,314,033. See Ethanol Boosting Systems et al. v. Ford Motor Company, No. 19-cv-

00196-CFC (D. Del.). The ’965 and ’580 Patents are continuations in part from the original

November 18, 2004 Application.

        66.    Throughout the First Action, Ford demonstrated its knowledge and awareness of

at least the ’965 Patent and its underlying application by identifying and seeking information

about the family of patents and patent applications that continued from U.S. Patent Application

No. 11/100,026 (the ’026 Application)—the parent application of both of the Asserted Patents in

this action.

        67.    For example, on April 30, 2019, Ford served discovery requests on EBS and MIT

in which Ford specifically sought information on patents and patent applications “related” to the

patents asserted in the First Action, including all “patents and patent applications related to U.S.

Patent Application No. 11/100,026.”

        68.    Further, on August 30, 2019, Ford again demonstrated its knowledge and

awareness of the ’026 Application and the patent into which it matured, U.S. Patent No.

7,225,787, in its initial invalidity contentions in the First Action. Specifically, Ford asserted that

the ’787 Patent anticipated one or more claims of each patent asserted in the First Action. Ford

also stated that the specification of the ’787 Patent—which is the same as the specification of the

Asserted Patents—“discloses that gasoline is port injected into the cylinder of the engine” and

“also discloses that gasoline can also be used for direct injection.” Ford also stated that the ’787

Patent specification “specifically discloses directly injecting gasoline for a cooling effect.”




                                                 16
7357217v1
 Case 1:20-cv-00706-CFC Document 1 Filed 05/27/20 Page 17 of 41 PageID #: 17




       69.     Further, on October 16, 2019, Ford relied on the ’026 Application (and related

’787 Patent) in each of four petitions for inter partes review challenging all four patents EBS and

MIT asserted in the First Action. See Case Nos. IPR2020-00010; IPR2020-00011; IPR2020-

00012; IPR2020-00013 (collectively, the “Inter Partes Review Proceedings”).

       70.     In the Inter Partes Review Proceedings, Ford noted that the ’026 Application and

the ’787 Patent were disclosed to the United States Patent and Trademark Office Examiner

during the prosecution of all four patents asserted in the First Action. Ford noted that the ’026

Application was “filed on April 6, 2005” and issued as the ’787 Patent on June 5, 2007. Ford

further noted that during prosecution of the patents asserted in the First Action, EBS “cited in an

Information Disclosure Statement an Office Action from Application No. 11/100,026 (the

application that eventually issued as Bromberg) and an international search report for a different

application that identified Bromberg.” Ford also noted that, during prosecution, the “Examiner

also cited a [separate] family member” of the ’026 Application, namely, “U.S. Patent App. Pub.

No. 2008/0168966.” Ford was thus aware of the family of patents and patent applications that

continued from the ’026 Application.

       71.     Additionally, pursuant to Ford’s discovery requests, on November 4, 2019 EBS

produced to Ford a copy of the published patent application that matured into the ’965 Patent

(U.S. Pub. No. 2015-0369117), a copy of the claims of the ’965 Patent, and numerous other

documents, including patent file histories of EBS and MIT patents, assignment documents, and

information disclosure statements, that identify the ’965 Patent and/or its underlying application

(U.S. Patent App. No. 14/807,125).

       72.     Further, on January 21, 2020, and as related to Ford’s petitions for inter partes

review, Plaintiffs served on Ford a Mandatory Notice Pursuant to 37 C.F.R. § 42.8 that disclosed



                                                17
7357217v1
 Case 1:20-cv-00706-CFC Document 1 Filed 05/27/20 Page 18 of 41 PageID #: 18




to Ford the full list of patents and patent applications that continued from the ’026 Application,

including the ’965 Patent and U.S. Patent Application No. 16/662,429, which eventually issued

as the ’580 Patent.

       73.     Further, on February 21, 2020, Plaintiffs served on Ford another Mandatory

Notice Pursuant to 37 C.F.R. § 42.8 that again disclosed both the ’965 Patent and U.S. Patent

Application No. 16/662,429 , which was published one day earlier on February 20, 2020.

       74.     Further, on March 31, 2020, Plaintiffs served on Ford another Mandatory Notice

Pursuant to 37 C.F.R. § 42.8 that again disclosed both the ’965 Patent and stated that “U.S.

Patent Application Ser. No. 16/662,429 filed on October 24, 2019 . . . will issue on April 14,

2020 as U.S. Patent No. 10,619,580.”

 THE ASSERTED PATENTS DISCLOSE SINGLE-FUEL EMBODIMENTS THAT USE
                          ONLY GASOLINE

       75.     The shared specification of the ’965 Patent and ’580 Patent recites embodiments

in which the same fuel is port injected and direct injected into a spark-ignition gasoline engine. It

also discloses embodiments in which that fuel is gasoline alone.

       76.     For example, the specification states that “Gasoline vaporizes easier than ethanol,

and conventional operation with port-fuel or direct injected gasoline would result in easier

engine start up.” ’965 Patent, column 10, lines 11-13.

       77.     The specification also discloses embodiments in which “directly injected ethanol

can be mixed with gasoline.” ’965 Patent, column 1, line 67 – column 2, line 1. Later, it

elaborates on the benefit of that embodiment, disclosing that “[e]thanol consumption can be

minimized if the gasoline is also directly injected.” ’965 Patent, column 11, lines 30-31. It

explains that, “[i]n this case, the heat of vaporization of gasoline is also useful in decreasing the

temperature of the charge in the cylinder.” ’965 Patent, column 11, lines 32-34.


                                                 18
7357217v1
 Case 1:20-cv-00706-CFC Document 1 Filed 05/27/20 Page 19 of 41 PageID #: 19




        78.     The specification also describes the benefits of using gasoline alone for both port

and direct injection. It explains:

                [I]n some cases a means of operating the vehicle at higher loads
                would be desired. This could be accomplished by using gasoline
                in the ethanol system with gasoline direct injection (GDI), while
                at the same time port-fuel injecting a fraction of the gasoline.
                Under these conditions the engine will operate at higher loads and
                higher torques, but still far below what ethanol could achieve. Only
                the cooling effect of the direct injection fuel is obtained, since the
                directly injected fuel has the same octane number as the port-
                injection fuel (gasoline in both cases).

’965 Patent, column 12, lines 24-34.

        79.     Additionally, claims 12, 14, 21, and 31 of the ’580 Patent all disclose and claim

embodiments in which gasoline is injected into the engine using port injection and is also

injected into the engine using direct injection.

        80.     For example, claim 12 of the ’580 Patent recites a “fuel management system of

claim 1, wherein the first fueling system is configured to introduce gasoline into the engine and

the second fueling system is configured to introduce gasoline into the engine.”

   FORD HAS ADMITTED THAT THE ASSERTED PATENTS DISCLOSE SINGLE-
               FUEL EMBODIMENTS THAT USE GASOLINE

        81.     In the Inter Partes Review Proceedings relating to the four patents asserted in the

First Action, Ford described the invention and embodiments disclosed in the shared specification

common to the ’965 and ’580 Patents (the “Common Specification”), explaining that it disclosed

embodiments in which the same fuel is both port injected and directly injected into the engine.

        82.     For example, Ford stated that the Common Specification “discloses a fuel

management system” in which “an anti-knock agent or gasoline can be directly injected into the

engine. . . . [and] that gasoline can be port injected into the engine.”




                                                   19
7357217v1
 Case 1:20-cv-00706-CFC Document 1 Filed 05/27/20 Page 20 of 41 PageID #: 20




          83.   Ford further explained that the Common Specification discloses how “port

injection is used alone in a torque range and together with the directly injected fuel (e.g., anti-

knock agent or gasoline) in another torque range.”

          84.   Ford later confirmed that the Common Specification “disclose[s] that gasoline

can also be directly injected using the same control approach when ethanol is not employed in

fueling the engine.”

                                     COUNT 1
                       INFRINGEMENT OF U.S. PATENT NO. 9,708,965

          85.   Plaintiffs repeat and incorporate by reference each preceding paragraph as if fully

set forth herein and further state:

          86.   The ’965 Patent was duly and legally issued on July 18, 2017. A true and correct

copy is attached as Exhibit A. Collectively, Plaintiffs hold all rights and title to such patent,

including the sole and exclusive right to bring a claim for its infringement.

          87.   To the extent applicable, Plaintiffs have complied with 35 U.S.C. § 287(a) with

respect to the ’965 Patent.

          88.   As described below, Ford has directly infringed the ’965 Patent in violation of 35

U.S.C. § 271(a) by making, using, selling, and/or offering for sale in the United States, and/or

importing into the United States, without authorization, products that practice claims of the ’965

Patent.

          89.   At a minimum, such infringing products include what Ford calls its “second

generation” “EcoBoost” engines and fuel management systems, including Ford’s 2.7L EcoBoost

engine and fuel management system, 3.5L EcoBoost engine and fuel management system, and

High Output 3.5L EcoBoost engine and fuel management system. Such infringing products also

include Ford’s 3.3L Ti-VCT and 5.0L Ti-VCT V8 engines and fuel management systems, and


                                                 20
7357217v1
    Case 1:20-cv-00706-CFC Document 1 Filed 05/27/20 Page 21 of 41 PageID #: 21




other Ford engines that utilize dual port and direct fuel injection. Such infringing products also

include those vehicles that include such dual port and direct injection engines and/or fuel

management systems.

        90.    For example, Claim 1 is illustrative of the claims of the ’965 Patent. Claim 1

recites: “A fuel management system for spark ignition engine where the fuel management system

controls fueling from a first fueling system that directly injects fuel into at least one cylinder as a

liquid and increases knock suppression by evaporative cooling and from a second fueling system

that injects fuel into a region outside of the cylinder; and where there is a range of torque where

both fueling systems are used at the same value of manifold pressure; and where a fraction of

fuel in the cylinder that is introduced by the first fueling system increases with increasing

manifold pressure so as to prevent knock by providing increased knock resistance; and where the

fuel management system controls the change in the fraction of fuel introduced by the first fueling

system using closed loop control that utilizes a sensor that detects knock and where open loop

control is also used; and where the open loop control uses an engine map lookup table; and

where open loop control is used during transients in engine load.”

        91.    Ford’s 3.5L EcoBoost engine, including its fuel management system, meets every

element of these claims. 1




1
 This description of infringement is illustrative and not intended to be an exhaustive or limiting
explanation of every manner in which Ford’s products infringe.


                                                  21
7357217v1
 Case 1:20-cv-00706-CFC Document 1 Filed 05/27/20 Page 22 of 41 PageID #: 22




       92.     As the below Ford image reflects, the “Ford port-fuel and direct-injection (PFDI)

system” is a fuel management system for spark ignition engine where the fuel management

system controls fueling from a first fueling system that directly injects fuel into at least one

cylinder as a liquid and from a second fueling system that injects fuel into a region outside of the

cylinder:




                                                  22
7357217v1
 Case 1:20-cv-00706-CFC Document 1 Filed 05/27/20 Page 23 of 41 PageID #: 23




https://www.ford.com/trucks/f150/features/power/. The direct injection of fuel has the effect of

increasing knock suppression by evaporative cooling.

       93.     Further, as demonstrated by the below figure from a July 2018 report issued by

the National Highway Traffic Safety Administration, Ford’s 3.5L EcoBoost engine, including its

fuel management system, utilizes such port and direct fuel injection such that, there is a range of

torque where both fueling systems are used at the same value of manifold pressure:




The range of torque where both fueling systems are used at the same value of manifold pressure

is further shown by the above figure as well as the below figure from the July 2018 National


                                                23
7357217v1
 Case 1:20-cv-00706-CFC Document 1 Filed 05/27/20 Page 24 of 41 PageID #: 24




Highway Traffic Safety Administration report:




The range of torque where both fueling systems are used at the same value of manifold pressure

is further shown in the July 23, 2019 Raptor Tuning Guide for the Ford F-150 EcoBoost-

equipped Raptor, which states that the Ford EcoBoost engine control unit, or “ECU”, “can adjust

the proportion of desired fuel mass injected between the direct injectors and the port injectors.

At idle, 100% of the fuel mass injected comes from the port injectors. At light load cruise, nearly



                                                24
7357217v1
 Case 1:20-cv-00706-CFC Document 1 Filed 05/27/20 Page 25 of 41 PageID #: 25




all of the fuel mass injected comes from the direct injectors. At [wide open throttle], the factory

calibration approaches a near even split between the two, but slightly favors direct injection.”

       94.     Further, as also demonstrated by the above figures as well as the below figure

from the July 2018 National Highway Traffic Safety Administration report, Ford’s 3.5L

EcoBoost engine, including its fuel management system, utilizes such port and direct fuel

injection such that the fraction of fuel in the cylinder that is introduced by the first fueling system

increases with increasing manifold pressure so as to prevent knock by providing increased knock

resistance.




                                                  25
7357217v1
 Case 1:20-cv-00706-CFC Document 1 Filed 05/27/20 Page 26 of 41 PageID #: 26




       95.     Further, the fuel management system controls the change in the fraction of fuel

introduced by direct injection using closed loop control that utilizes a sensor that detects knock.

Such functionality also is demonstrated by the below figure from the July 2018 National

Highway Traffic Safety Administration report, which reflects that spark advance decreases with

increasing load and—when comparing with the previous figure—shows the fraction of the fuel

provided by the first system decreasing with decreasing spark advance (increasing spark retard):



                                                26
7357217v1
 Case 1:20-cv-00706-CFC Document 1 Filed 05/27/20 Page 27 of 41 PageID #: 27




       96.    Further, open loop control is also used at least during transients in engine load,

including use of an engine map lookup table. Such functionality also is demonstrated by the

below figure from the July 2018 National Highway Traffic Safety Administration report, which

reflects that an engine map lookup table is employed to control a fraction of directly injected

versus port-injected fuel based on at least the engine’s then-current engine speed (in RPM) and

absolute engine load:




                                              27
7357217v1
 Case 1:20-cv-00706-CFC Document 1 Filed 05/27/20 Page 28 of 41 PageID #: 28




        97.     Ford’s acts of infringement have damaged Plaintiffs, and Plaintiffs are entitled to

recover from Ford for those damages in an amount to be proven at trial.

                                   COUNT 2
                     INFRINGEMENT OF U.S. PATENT NO. 10,619,580

        98.     Plaintiffs repeat and incorporate by reference each preceding paragraph as if fully

set forth herein and further state:




                                                28
7357217v1
 Case 1:20-cv-00706-CFC Document 1 Filed 05/27/20 Page 29 of 41 PageID #: 29




          99.    The ’580 Patent was duly and legally issued on April 14, 2020. A true and correct

copy is attached as Exhibit B. Collectively, Plaintiffs hold all rights and title to such patent,

including the sole and exclusive right to bring a claim for its infringement.

          100.   To the extent applicable, Plaintiffs have complied with 35 U.S.C. § 287(a) with

respect to the ’580 Patent.

          101.   As described below, Ford has directly infringed the ’580 Patent in violation of 35

U.S.C. § 271(a) by making, using, selling, and/or offering for sale in the United States, and/or

importing into the United States, without authorization, products that practice claims of the ’580

Patent.

          102.   At a minimum, such infringing products include what Ford calls its “second

generation” “EcoBoost” engines and fuel management systems, including Ford’s 2.7L EcoBoost

engine and fuel management system, 3.5L EcoBoost engine and fuel management system, High

Output 3.5L EcoBoost engine and fuel management system, and other Ford engines that utilize

dual port and direct fuel injection. Such infringing products also include those vehicles that

include such dual port and direct injection engines and/or fuel management systems.

          103.   For example, Claim 1 is illustrative of the claims of the ’580 Patent. It recites “[a]

fuel management system for a spark ignition engine, comprising: a first fueling system that uses

direct injection; a second fueling system that uses port fuel injection; and a three-way catalyst

configured to reduce emissions from the spark ignition engine, wherein the fuel management

system is configured to provide fueling in a first torque range, the first torque range being a first

range of torque values at which both the first fueling system and the second fueling system are

operable throughout the first range of torque values, wherein the fuel management system is

further configured such that a fraction of fueling provided by the first fueling system is higher at



                                                  29
7357217v1
    Case 1:20-cv-00706-CFC Document 1 Filed 05/27/20 Page 30 of 41 PageID #: 30




a highest value of torque in the first torque range than in a lowest value of torque in the first

torque range, wherein the fuel management system is further configured to provide fueling in a

second torque range, the second torque range being a second range of torque values at which the

second fueling system is operable throughout the second range of torque values and the first

fueling system is not operable throughout the second range of torque values, wherein the fuel

management system is further configured such that when the system provides fueling at a torque

value that exceeds the second range of torque values, the spark ignition engine is operated in the

first torque range, and wherein the spark ignition engine is configured to operate at a

stoichiometric air/fuel ratio in at least part of the first torque range and in at least part of the

second torque range.” Ford’s 3.5L EcoBoost engine, including its fuel management system,

meets every element of these claims. 2




2
 This description of infringement is illustrative and not intended to be an exhaustive or limiting
explanation of every manner in which Ford’s products infringe.


                                                30
7357217v1
 Case 1:20-cv-00706-CFC Document 1 Filed 05/27/20 Page 31 of 41 PageID #: 31




       104.   As the below Ford image reflects, Ford’s 3.5L EcoBoost engine comprises a

turbocharged spark ignition engine that is fueled using a “port-fuel and direct-injection (PFDI)”

fuel management “system”:




https://www.ford.com/trucks/f150/features/power/.




                                               31
7357217v1
 Case 1:20-cv-00706-CFC Document 1 Filed 05/27/20 Page 32 of 41 PageID #: 32




       105.   Further, the Ford F-150 is equipped with what is known as a “three way” catalytic

converter which are configured to ensure that the to 3.5L EcoBoost engine, including its fuel

management system, operates at a substantially stoichiometric fuel/air ratio and reduces engine

emissions.

       106.   Further, as demonstrated by the below figure from a July 2018 report issued by

the National Highway Traffic Safety Administration, Ford’s 3.5L EcoBoost engine, including its

fuel management system, utilizes port and direct fuel injection such that there is a first torque

range (e.g., a range of torque values above approximately 40% absolute engine load) where both

fueling systems are operable throughout the range:




                                               32
7357217v1
 Case 1:20-cv-00706-CFC Document 1 Filed 05/27/20 Page 33 of 41 PageID #: 33




The use of port and direct fuel injection such that there is a first torque range where both fueling

systems are operable throughout the range is further shown in the July 23, 2019 Raptor Tuning

Guide for the Ford F-150 EcoBoost-equipped Raptor, which states that the Ford EcoBoost

engine control unit, or “ECU”, “can adjust the proportion of desired fuel mass injected between

the direct injectors and the port injectors. At idle, 100% of the fuel mass injected comes from the



                                                33
7357217v1
 Case 1:20-cv-00706-CFC Document 1 Filed 05/27/20 Page 34 of 41 PageID #: 34




port injectors. At light load cruise, nearly all of the fuel mass injected comes from the direct

injectors. At [wide open throttle], the factory calibration approaches a near even split between

the two, but slightly favors direct injection.”

         107.   Further, Ford’s 3.5L EcoBoost engine, including its fuel management system, is

configured such that the fraction of fueling provided by direct injection is higher at a highest

value of torque in the first torque range than in a lowest value of torque in that range. For

example, as demonstrated by the above figure from the July 2018 National Highway Traffic

Safety Administration report, the fraction of fuel that is directly injected by the Ford’s 3.5L

EcoBoost engine fuel management system increases from a low of 0% at or around 40% absolute

engine load to 70% or 80% direct injection between approximately 60% to 140% absolute engine

load.

         108.   Further, Ford’s 3.5L EcoBoost engine, including its fuel management system, is

further configured to provide fueling in a second torque range (e.g., each torque value below

approximately 40% absolute engine load) where only port-fuel injection is used. In addition, in

such engines, the fuel management system is also configured such that when the system fuels the

engine at a torque value exceeding the second range (e.g., each torque value at or above

approximately 40% absolute engine load) the spark ignition engine is operated in the first torque

range.

         109.   Further, the Ford F-150 is equipped with what is known as a “three way” catalytic

converter which is configured to ensure that the 3.5L EcoBoost engine, including its fuel

management system, operates at a substantially stoichiometric fuel/air ratio. On information and

belief, Ford’s 3.5L EcoBoost engine, including its fuel management system, operates at a




                                                  34
7357217v1
 Case 1:20-cv-00706-CFC Document 1 Filed 05/27/20 Page 35 of 41 PageID #: 35




stoichiometric air/fuel ratio in at least part of the first torque range and in at least part of the

second torque range.

           110.   Claim 12 is also illustrative of the claims of the ’580 Patent. It recites: “[t]he fuel

management system of claim 1, wherein the first fueling system is configured to introduce

gasoline into the engine and the second fueling system is configured to introduce gasoline into

the engine.”

           111.   As described above, Ford’s 3.5L EcoBoost engine, including its fuel management

system, meets every element of Claim 1, and further meets every element of Claim 12 because

Ford’s 3.5L EcoBoost engine is configured such that gasoline is introduced into the engine by

both direct injection and port fuel injection.

           112.   Ford’s acts of infringement have damaged Plaintiffs, and Plaintiffs are entitled to

recover from Ford for those damages in an amount to be proven at trial.

                                          COUNT 3
                                    WILLFUL INFRINGEMENT

           113.   Plaintiffs repeat and incorporate by reference each preceding paragraph as if fully

set forth herein and further state:

           114.   Ford’s infringement of the ’965 Patent and ’580 Patent was and continues to be

willful.

           115.   For one non-exhaustive example, and as stated above, on April 17, 2015 Ford’s

chief intellectual property officer, Mr. Coughlin, indicated that Ford had studied Plaintiffs’

intellectual property related to their dual injection technology and identified perceived

weaknesses in Plaintiffs’ patents—which included pending patent applications such as U.S.

Patent App. No. 14/807,125, which matured into the ’965 Patent. Dr. Cohn responded that a

“rational way to proceed” on negotiations over a licensing agreement was for Ford to analyze the


                                                    35
7357217v1
 Case 1:20-cv-00706-CFC Document 1 Filed 05/27/20 Page 36 of 41 PageID #: 36




patents issued to Plaintiffs and “specifically identify where [Ford] thought the patents had

weaknesses.” In addition, at the same meeting, Mr. Coughlin asked for information about

Plaintiffs’ pending patent applications.

       116.    Further, when asked when Ford could get back to EBS on this issue, Mr.

Coughlin responded “around two months.” At the end of that two-month period, Ford identified

no perceived weakness in any of Plaintiffs’ patents.

       117.    Ford also told EBS on October 12, 2015 that it was “likely critical that we (Ford)

are in a position to review all of the applications in the portfolio.” On information and belief,

Ford did review Plaintiffs’ patents and pending patent applications, and yet Ford never identified

to EBS any perceived weakness in any applications, including the application that ultimately

resulted in the ‘’965 Patent. Instead, Ford told EBS in November 2015 that Ford had no plans to

utilize the MIT/EBS dual port and direct fuel injection technology in Ford’s products.

       118.    As demonstrated by the above, including by the announcement in Forbes

Magazine’s May 3, 2016 article that several of Ford’s new engines featured “dual fuel systems

with both direct and port injectors for each cylinder” and Ford’s June 16, 2017 announcement

that several of its new engines added “dual port and direct-injection technology to deliver more

power and torque” than its previous engines, such representation was false when made.

       119.    Further, since making that statement, Ford has continued to willfully infringe at

least the ’965 Patent without identifying any perceived weakness in the patent or offering any

explanation as to why Ford’s identified products do not infringe such patent.

       120.    Ford received additional notice of the ’965 Patent at least by November 4, 2019,

when the ’965 Patent Claims and the Published Patent Application underlying the ’965 Patent

were produced to Ford.



                                               36
7357217v1
 Case 1:20-cv-00706-CFC Document 1 Filed 05/27/20 Page 37 of 41 PageID #: 37




          121.   Further, Ford demonstrated its knowledge and awareness of at least the ’965

Patent by serving discovery requests on April 30, 2019 that sought information on all patents and

patent applications relating to U.S. Patent Application No. 11/100,026, which included the ’965

Patent.

          122.   Further, Ford’s statements to EBS in its August 30, 2019 invalidity contentions in

the First Action, as well as each of Ford’s four October 16, 2019 petitions filed in the Inter

Partes Review Proceedings, illustrate Ford’s awareness of and acknowledgement that the

Asserted Patents involves the use of both port and direct fuel injection, and recite engines and

fuel management systems in which the same fuel is introduced into the engine by both port-

injection and direct-injection fueling systems.

          123.   Ford received additional and further notice of the ’965 and ’580 Patents and

underlying patent applications on January 21, 2020, February 21, 2020, and March 31, 2020

when Plaintiffs served on Ford Mandatory Notices Pursuant to 37 C.F.R. § 42.8 in the Inter

Partes Review Proceedings.

          124.   In addition, the filing of this lawsuit provides Ford with further notice of each of

the Asserted Patents such that any continued infringement by Ford after the filing date of this

lawsuit constitutes willful infringement.

                                  COUNT 4
            VIOLATION OF PROVISIONAL RIGHTS UNDER 35 U.S.C. § 154(d)

          125.   Plaintiffs repeat and incorporate by reference each preceding paragraph as if fully

set forth herein and further state:

          126.   On information and belief, Ford had actual notice of the Published Patent

Application for U.S. Patent Application No. 14/807,125 (the “Published ’125 Application”) on or




                                                  37
7357217v1
 Case 1:20-cv-00706-CFC Document 1 Filed 05/27/20 Page 38 of 41 PageID #: 38




about December 24, 2015, the date the application was published. The ’125 Application

eventually issued as the ’965 Patent.

       127.    The ’125 Application was published on or about the same time that the parties

were discussing Ford’s potential licensing of EBS patents. At that time, Ford had actual

knowledge of EBS and MIT’s portfolio of patents and patent applications, including all patents

and patent applications relating to U.S. Patent Application No. 11/100,026, the original

continuation-in-part application from which the ’965 Patent continued.

       128.    Further, Ford’s actual knowledge of Published ’125 Application was illustrated by

Ford’s seeking discovery from EBS in the First Action, when Ford specifically requested from

EBS information on all patents and patent applications relating to U.S. Patent Application No.

11/100,026, the original continuation-in-part application from which the ’965 Patent continued.

       129.    At least one claim of the Published ’125 Application is substantially identical to at

least one claim of the issued ’965 Patent.

       130.    Ford also received actual notice of the Published Patent Application for U.S.

Patent Application No. 16/662,429 (the “Published ’429 Application”) on or about February 20,

2020, the date the application was published, when Plaintiffs served on Ford a Mandatory Notice

Pursuant to 37 C.F.R. § 42.8 that disclosed to Ford the full list of patents and patent applications

that continued from the ’026 Application, including the ’965 Patent and U.S. Patent Application

No. 16/662,429, which eventually issued as the ’580 Patent.

       131.    Ford received further actual knowledge of the Published ’429 Application on

March 31, 2020, when Plaintiffs served on Ford another Mandatory Notice Pursuant to 37 C.F.R.

§ 42.8 stating that “U.S. Patent Application Ser. No. 16/662,429 filed on October 24,

2019 . . . will issue on April 14, 2020 as U.S. Patent No. 10,619,580.”



                                                38
7357217v1
 Case 1:20-cv-00706-CFC Document 1 Filed 05/27/20 Page 39 of 41 PageID #: 39




          132.   At least one claim of the Published ’429 Application is substantially identical to at

least one claim of the issued ’580 Patent.

          133.   Ford has violated Plaintiffs’ provisional rights pursuant to 35 U.S.C. § 154(d) by

making, using, offering for sale, selling and importing infringing products, including Ford’s

“second generation” “EcoBoost” engines and fuel management systems, such as Ford’s 2.7L

EcoBoost engine and fuel management system, 3.5L EcoBoost engine and fuel management

system, and High Output 3.5L EcoBoost engine and fuel management system, as well as Ford’s

3.3L Ti-VCT and 5.0L Ti-VCT V8 engines and fuel management systems, and other Ford

engines that utilize dual port and direct fuel injection.

          134.   Ford’s violations of Plaintiffs’ provisional rights under 35 U.S.C. § 154(d) have

damaged Plaintiffs, and Plaintiffs are entitled to recover from Ford for those damages in an

amount to be proven at trial.

                                   DEMAND FOR JURY TRIAL

          135.   Plaintiffs hereby demand a jury trial on all issues so triable.

                                      PRAYER FOR RELIEF

          WHEREFORE, PLAINTIFFS ETHANOL BOOSTING SYSTEMS, LLC and the

MASSACHUSETTS INSTITUTE OF TECHNOLOGY request entry of judgment in their favor

and against DEFENDANT FORD MOTOR COMPANY as follows:

          A.     Declaring that Ford has infringed each of the Asserted Patents;

          B.     Declaring that Ford’s infringement has been willful;

          C.     Declaring that Ford violated Plaintiffs’ provisional rights pursuant to 35 U.S.C. §

154(d);

          D.     Awarding damages equal to those damages Plaintiffs have suffered as a result of



                                                   39
7357217v1
 Case 1:20-cv-00706-CFC Document 1 Filed 05/27/20 Page 40 of 41 PageID #: 40




Ford’s infringement, including no less than a reasonable royalty pursuant to 35 U.S.C. § 154(d)

and 35 U.S.C. § 284, enhanced damages pursuant to 35 U.S.C. § 284, costs, and prejudgment

and post-judgment interest;

          E.   Awarding supplemental damages, with interest, to Plaintiffs with an accounting,

as needed;

          F.   Permanently enjoining Ford and its parents, subsidiaries, affiliates, officers,

directors, agents, servants, employees, successors and assigns, and all others in active concert or

participation with any of the foregoing from any further acts of infringement of the Asserted

Patents or, in the alternative, an award of a reasonable ongoing royalty for future infringement of

the Asserted Patents by Ford;

          G.   Awarding of attorneys’ fees pursuant to 35 U.S.C. § 285 or as otherwise permitted

by law; and

          H.   Awarding such other costs and further relief as the Court may deem just and

proper.




                                                40
7357217v1
 Case 1:20-cv-00706-CFC Document 1 Filed 05/27/20 Page 41 of 41 PageID #: 41




Dated: May 27, 2020                    Respectfully submitted,

Of Counsel:                            FARNAN LLP

Matthew R. Berry                       /s/ Brian E. Farnan
Andres C. Healy                        Brian E. Farnan (Bar No. 4089)
Steven M Seigel                        Michael J. Farnan (Bar No. 5165)
SUSMAN GODFREY L.L.P.                  919 N. Market St., 12th Floor
1201 Third Ave, Suite 3800             Wilmington, DE 19801
Seattle, Washington 98101              (302) 777-0300
Telephone: (206) 516-3880              (302) 777-0301
Facsimile: (206) 516-3883              bfarnan@farnanlaw.com
mberry@susmangodfrey.com               mfarnan@farnanlaw.com
ahealy@susmangodfrey.com
sseigel@susmangodfrey.com
                                       Attorneys for Plaintiffs
William D. O’Connell
SUSMAN GODFREY, LLP
1301 Ave. of the Americas, 32nd Fl.
New York, New York 10019-6023
Telephone: (212) 336-8330
Facsimile: (212) 336-8340
boconnell@susmangodfrey.com




                                      41
7357217v1
